Citation Nr: 1634471	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for residuals of skin cancer.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1952 to February 1955.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision that, in pertinent part, denied service connection for skin cancers.  The Veteran timely appealed.

In February 2015, the Veteran testified during a video conference hearing before the undersigned.  Also, during the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional documentary evidence. 

In April 2015, the Board denied the Veteran's claim for service connection for skin cancers.  In the days prior to the Board's April 2015 decision, VA received additional medical evidence from the Veteran that was not addressed within that decision.  Subsequently, the Board vacated that portion of the Board's decision and reviewed the additional medical evidence.

In an August 2015 decision, the Board denied service connection for skin cancers.  

The Veteran appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In August 2016, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Residuals of skin cancer are due to the Veteran's significant exposure to sun consistent with his duties out on the flight deck each time a plane took off or landed on the carrier during active service.


CONCLUSION OF LAW

Residuals of skin cancer, to include squamous cell carcinoma and basal cell carcinoma, were incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an August 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and appears adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concept of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, malignant tumors are considered chronic under section 3.309.  See 38 U.S.C.A. § 1101.

The Veteran contends that service connection for residuals of skin cancer is warranted on the basis that he was trained in aviation, and that his duties aboard the U.S.S. Boxer (CVA 21) from December 1953 to February 1955 required him to be out on the flight deck and complete a weather report each time a plane took off from or landed on the carrier ship.  He reportedly stood out on the deck, being exposed to the sun, without any sort of sun block or other protection.  The Board finds the Veteran's statements to be credible and consistent with the circumstances, conditions, and hardships of service "out on the flight deck" aboard the carrier ship.  38 C.F.R. § 3.303.  

Service treatment records reveal normal skin, lymphatics, upon clinical evaluation at the time of the Veteran's release from active duty in February 1955.  There were neither complaints of, nor treatment for, sunburn, blistering, nor any other skin problems during active service.

Skin problems first were documented several years later in the early 2000's, when the Veteran sought treatment for a growth in his right temple.  At the time the Veteran reported no history of melanoma.  Excisions performed in January 2000 and in March 2000 revealed squamous cell carcinoma of approximately two centimeters in size, located on the Veteran's right temple.  Significant sun exposure while on active duty in the South Pacific was noted.  Records also show that the Veteran smoked a pipe daily.

In this regard, the Board notes that the Veteran has not alleged, nor does the evidence show, a continuity of symptomatology of any skin cancer since active service.  There were no notations of skin cancer during active service, and the Veteran did not have characteristic manifestations of skin cancer at that time.  Again, he first was diagnosed with skin cancer in 2000-i.e., more than four decades after his release from active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the absence of treatment for many years after service constituted negative evidence against a claim).  Hence, the Board finds that a chronicity and continuity of symptomatology for residuals of skin cancer post-service are not established.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In May 2008, the Veteran complained of a lesion on his right lower lip that reportedly had been there since October 2007 and was slowly growing.  A biopsy and computed tomography scanning revealed invasive squamous cell carcinoma. Thereafter, Mohs-type excisions of the carcinoma were performed, which affected the Veteran's lips and chin and cheeks.  Records show that he underwent facial reconstructive surgery, followed by radiation treatments beginning in December 2008.

The Veteran also was treated in late 2009 for a lesion on his nose, diagnosed as basal cell carcinoma.  An additional Mohs-type excision was performed in November or December 2009.  The Veteran reportedly had a benign lesion removed from his left forehead approximately four years prior.  His treatment records include notations of "significant sun exposure" in the past with blistering burns.  VA treatment records revealed findings of actinic keratosis (or pre-cancerous skin lesions) on the Veteran's forehead, temple, and crown of scalp; and revealed treatment with liquid oxygen.  Follow-up treatment in January 2010 and in April 2010 revealed that the actinic keratosis appeared to be resolved.  

The Veteran again complained of a lesion on his back in June 2010, which occasionally became itchy and irritating.  At that time, actinic keratosis was found on the Veteran's forehead and ear.  Reconstructive surgery was performed in August 2010 due to microstomia of the upper and lower lip flaps, with no complications.

Follow-up treatment revealed residual sensory loss of the lower lip and chin, as well as loss of orbicularis oris control of the lower lip in April 2012, secondary to the basal cell carcinoma excision in 2009.  Clinical evaluation in June 2012 revealed some skin growths and gritty macules, but no active disease and no new or changing lesions.  Actinic keratosis was noted on the Veteran's forehead, scalp, and arms.  

In June 2012, a VA physician noted that the Veteran had excision with reconstruction of an invasive squamous cell carcinoma of the right lower lip in October 2008, followed by six weeks of radiotherapy; and opined that sun exposure is generally regarded as leading to the development of certain skin cancers, including extraneous squamous cell carcinoma in susceptible individuals.

In February 2013, a private physician noted that the Veteran was subjected to "a significant amount of ultraviolet radiation" while serving in the Korean Conflict and Pacific Rim during active service; and opined that, "without a doubt, this excessive sun exposure contributed to the skin conditions" which the Veteran developed and were identified by biopsies.  In support of the opinion, the private physician reasoned that the excessive sun exposure received was when there were no sunscreens.

Also in February 2013, an acquaintance of the Veteran who is a physician, reported that the Veteran's cancer surgery, rehabilitation, and radiation brought the Veteran pain and misery.  The acquaintance had observed the Veteran's bodily pain from sores due to the radiation, which prevented the Veteran from eating or sipping soup through a straw, and resulted in disfigurement.

Here, the medical evidence demonstrates that skin cancer can be consistent with sun exposure.  The Veteran also is competent to relay such information.  See Jandreau, 492 F.3d at 1377.
   
Following examination in May 2013, a VA examiner opined that the Veteran's squamous cell carcinoma of the right temple and right lower lip, and the Veteran's basal cell carcinoma of the right lateral chin and right nasal were not at least as likely as not due to or the result of sun exposure in active service.  The examiner had noted the Veteran's history of sun exposure aboard ship, and that the Veteran always wore a white hat.  Following active service, the Veteran worked in the maritime business and went on ships; and he was both indoors and outdoors.  The Veteran reportedly retired twenty years ago, and had a history of smoking for more than thirty years.  The examiner noted the important risk factors for basal cell carcinoma which are age and sun exposure before age 18; the important risk factors for squamous cell carcinoma are age and sun exposure five-to-ten years prior to the development of squamous cell carcinoma.  A less important risk factor is the cumulative sun exposure of at least 30,000 hours.  The examiner also noted a statistically significant association between smoking and risk for cutaneous squamous cell carcinoma.  

The May 2013 examiner did not agree with the private physician's opinion, which failed to consider the temporal relationship of the sun exposure to the development of skin cancer and the amount of exposure; and noted that service treatment records do not document any sunburns or blisters in active service.  Following a thorough review of the claims file, the May 2013 examiner was unable to link or relate the sun exposure while in active service (from 1953 to 1955) and the development of skin cancers more than forty years later.  The May 2013 examiner concluded that the Veteran's basal cell carcinoma and squamous cell carcinoma were less likely than not (less than 50/50 probability) related to active service.

In February 2015, the Veteran testified that he was on duty on the ship in the South Pacific, and the sun was very strong.  He testified that he wore long sleeves and had to be covered, but that his whole face was exposed and that there were no creams or sunscreen for protection.  He is competent to report what occurred in service and after service because his statements regard his first-hand knowledge of a factual matter.

In March 2015, another private physician reviewed the Veteran's service treatment records and post-service records, and diagnosed skin cancers as directly related to active service.  The physician reasoned that there was extensive sun exposure during the Veteran's Korean active service, which more than likely resulted in a history of multiple skin cancers decades later.  The physician also provided anecdotal evidence that the majority of [the physician's] patients who served in World War II and in the Korean Conflict were certainly suffering from extensive over-exposure to the sun.

Biopsies taken of the Veteran's thighs and cheeks in March 2015 revealed the presence of seborrheic keratosis, basal cell carcinoma, and actinic keratosis.

In June 2016, the Veteran explained that he was constantly standing "out on the deck" being exposed to the sun without any sort of sunblock or other protection.  The Veteran also described exposure to cleaning supplies, paint thinners, jet fuel, engine exhaust, and countless other substances.  He further explained that he smoked the occasional cigar in active service-i.e., usually once every two or three months, and post-service he smoked fewer than two cigars per year.    

The Board finds the Veteran's lay statements to be credible for purposes of establishing incidents of significant sun exposure in active service.  As detailed above, the Veteran's service treatment records do not document the occurrence of, or treatment for, any sunburns or blisters.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service sun exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991). 

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he had significant sun exposure in active service when "out on the flight deck" each time a plane took off from or landed on the carrier ship.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter, as noted above.  He also reported developing skin cancers after active service.  This is further corroborated by the March 2015 biopsies.

Given the circumstances of the Veteran's duties in service, the Board finds that he likely was exposed to significant sun exposure.  Thus, the Board accepts the Veteran's assertions as credible.  See 38 C.F.R. § 3.303.  

In an August 2016 addendum opinion, one of the private physicians opined that it was "without a doubt that the sun exposure helped cause the skin cancers, which
[the Veteran] had developed."  The physician noted the significant amount of sun exposure (ultraviolet radiation) that the Veteran was subjected to in the Navy during the Korean Conflict from 1952 to 1955.  The physician explained that the Veteran spent a significant amount of time on the flight deck each time a plane took off or landed on the carrier, and that there was no sunscreen at that time for protection from carcinogenic rays of the sun.  The physician also acknowledged that it is a well-known fact that ultraviolet light can cause development of skin cancers.
 
Also, in August 2016, the private physician noted that tobacco use was another cause of squamous cell carcinoma.  The physician noted that the Veteran smoked two or three cigars a month during active service, and no more than one or two cigars a year post-service.  The physician explained that the Veteran's tobacco use could not contribute to the development of the squamous cell carcinoma.  The physician opined that, given the fact that excessive sun exposure received during active service contributed to the development of the Veteran's skin cancer, it is at least as likely as not that the time he spent in active service caused the skin cancers; and that there was no contribution from the ingestion of tobacco.
    
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the May 2013 examiner had noted the Veteran's history of sun exposure aboard ship, and that the Veteran always wore a white hat; and also noted the Veteran's working aboard ships post-service, as well as his smoking history.  The May 2013 examiner was not able to link the Veteran's current skin cancers to his sun exposure during active service.

On the other hand, the August 2016 addendum opinion clearly attributes the Veteran's development of skin cancers to significant sun exposure during active service; and finds no contribution from the ingestion of tobacco.

Under these circumstances, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise. When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current skin cancers and his active service is established. The benefit sought on appeal is granted.

Lastly, given that the Veteran's residuals of skin cancer have been attributed to significant sun exposure during active service, alternative theories raised by the Veteran as the cause of his skin cancers are considered moot.  Hence, further development is not warranted.


ORDER

Service connection for residuals of skin cancer, including squamous cell carcinoma and basal cell carcinoma, is granted.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


